DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1149 filed 04/12/2021, 04/27/2021, & 10/11/2021.  These IDS have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 51, the limitation “the first plate and/or the second plate” in the last line lacks antecedent basis.

Claims 52-55 are likewise rejected for their dependence on claim 51. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 36-41, 48-52, and 54 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Shaham et al. (US 2010/0281886; “Shaham”).

Regarding claim 36, Shaham discloses in at least figure 7 a device (200) for heating or cooling one or more samples (90), the device (200) comprising at least one heating or cooling element (252) thermally connected to a first member (222), at least one heating or cooling element (254) thermally connected to a second member (224) wherein the first member (222) and the second member (224) each have a sample contacting surface (see interfaces between each pad 22, 224 and bag 90) and are independently moveable with respect to each other (see springs 270), wherein the first member (222) is provided in a first plane (see horizonal plane intersecting pad 222) and aligned to move perpendicular to the first plane (springs 270 allow pad to move up and down to press on bag 90) and second member (224) is provided in a second plane (see horizonal plane intersecting pad 224)  and aligned to move perpendicular to the second plane (springs 270 allow pad to move up and down to press on bag 90), and wherein the first member (222) is configured to contact a first surface (bottom surface of bag 90) of the one or more samples (90) and the second member (224) is configured to contact a second surface (top surface of bag 90) of the one or more samples (90) (¶¶ [0145]-[0146]).  

Regarding claim 37, Shaham discloses the first (222) and second (224) members are plates (¶ [ 145]).  

Regarding claim 38, Shaham discloses the first (222) and second (224) members are operable in use to conduct heat energy from the heating or cooling elements (252, 254) (¶ [0145]).
  
Regarding claim 39, Shaham discloses in figure 7 the first plane and the second plane are parallel to one another (see rejection of claim 36 above, pads 222 and 224 are parallel to each other so the horizontal planes intersecting each of them are likewise parallel).  

Regarding claim 40, Shaham discloses the first (222) and second (224) members are operable in use to conduct heat energy to or from the one or more samples (90) in order to reduce the temperature of the one or more samples (90) or increase the temperature of the one or more samples (90) (¶ [0146]).
  
Regarding claim 41, Shaham discloses the device is operable to temporally and/or spatially differentially heat or cool the one or more samples (¶ [0147]). 

Regarding claim 48, Shaham discloses means to apply a force (270) to a sample (90) when the sample (90) is positioned on the device (200) (¶ [0145]).  

Regarding claim 49, Shaham discloses the force is configured to push a sample (90) against the first (222) and/or second (224) member (¶ [0145], see figure 7).  

Regarding claim 50, Shaham discloses control electronics (¶ [0145, inherent in “electrical heater”) and a control screen mounted to a housing of the device (200) (¶ [0151]).  

Regarding claim 51, Shaham discloses in at least figure 7 a method of heating or cooling one or more samples comprised within a container (90), the method comprising contacting the container (90) with a first member (222) thermally connected to at least one heating or cooling element (252) and a second member (224) thermally connected to at least one heating or cooling element (254), wherein the first (222) and second (224) member in contact with said sample provide a source of heat energy to the container (90) to heat the sample contained therein, or conduct heat energy from the container (90) to cool the sample contained therein, wherein the first (222) and second (224) members are independently moveable with respect to one another (see springs 270), wherein the first member (222) is provided in a first plane (see horizonal plane intersecting pad 222) and aligned to move perpendicular to the first plane (springs 270 allow pad to move up and down to press on bag 90) and second member (224) is provided in a second plane (see horizonal plane intersecting pad 224) and aligned to move perpendicular to the second plane (springs 270 allow pad to move up and down to press on bag 90) and heating or cooling the container (90) with the first plate (222) and/or the second plate (224) (¶¶ [0145]-[0146]).  

Regarding claim 52, Shaham  discloses the first member (222) and the second member (224) are plates (¶ [0145]), the method further comprising spatially or temporally differentially heating or cooling the sample by independently controlling the heat energy transferred to or from each plate (¶ [0147]).


Regarding claim 54, Shaham discloses monitoring one or more characteristics of the plates, and/or the one or more samples, and/or the container within which the one or more samples are contained (¶ [0151]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42, 43, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Shaham in view of Carr (USPN 5,616,268).
 
Regarding claim 42, Shaham discloses all the limitations of claim 36 on which this claim depends.
Shaham is silent to agitating the sample.
In the same field of endeavor, Carr teaches in at least figures 1-5 an apparatus (12) for heating a sample (14) comprising opposing heating members (26) wherein the first or second member (26) is configured to agitate the one or more samples (14), in use, during the heating or cooling process (col. 10, lines 62-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a vibration mechanism in Shaham’s first or second member for the purpose of encouraging mixing of the sample (e.g. blood in both references) during thawing (col. 10, lines 62-37).
  
Regarding claim 43, Carr further teaches the first or second member is configured to oscillate to agitate the one or more samples (col. 10, lines 62-37).
The reasons and motivation for combining are the same as recited in the rejection of claim 42 above.   

Regarding claim 53,  Shaham discloses all the limitations of claim 36 on which this claim depends.
Shaham is silent to agitating the sample.
In the same field of endeavor, Carr teaches in at least figures 1-5 a method for heating a sample (14) comprising opposing heating members (26) wherein the first or second member (26) is configured to agitate the one or more samples (14) (col. 10, lines 62-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a vibration mechanism in Shaham’s first or second member for the purpose of encouraging mixing of the sample (e.g. blood in both references) during thawing (col. 10, lines 62-37).


Claims 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Shaham in view of Carr and Aranburu Lazcano et al. (US 2017/0007999; “Aranburu Lazcano”).

Regarding claim 44, Shaham and Carr disclose all the limitations of claim 43 on which this claim depends.
Shaham and Carr are silent to a sensor.
In the same field of endeavor, Aranburu Lazcano teaches in figures 1-7 a device for heating or cooling samples comprising multiple members (2.1) with heating devices (2.3) further comprising one or more sensors (2.7) operable in use to monitor one or more characteristics of the members (2.1), and/or the one or more samples, and/or a container within which the one or more samples are contained (¶ [0068]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include sensors in Shaham’s device as taught by Aranburu Lazcano for the purpose of providing feedback to a controller for powering the heating element  depending on the temperature reached by the contact surface (¶ [0068]).

Regarding claim 45, Aranburu Lazcano further teaches the one or more sensors (2.7) comprise temperature sensors (2.7) operable in use to monitor the temperature of one or more of the members (2.1), the one or more samples, or at least one or more regions within the one or more samples, the container within which the one or more samples are contained, or at least one or more regions within the container (¶ [0068]).
The reasons and motivation for combining are the same as recited in the rejection of claim 44 above.   

Regarding claim 46, Aranburu Lazcano further teaches the device is operable in use to adjust a heating or cooling profile in response to the monitored one or more characteristics (¶¶ [0070], [0110]).
The reasons and motivation for combining are the same as recited in the rejection of claim 44 above. 

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Shaham in view of Aranburu Lazcano.
  
Regarding claim 55, Shaham discloses all the limtiations of claim 54 on which this claim depends.
Shaham specifically discloses  alerting that the pad temperature has not reached, or is exceeding the desired temperature; and so on (¶ [0151]) but does not discloses adjusting a heating profile in response.
Aranburu Lazcano teaches in figures 1-7 a device for heating or cooling samples comprising multiple members (2.1) with heating devices (2.3) further comprising one or more sensors (2.7) operable in use to monitor one or more characteristics of the members (2.1), and/or the one or more samples, and/or a container within which the one or more samples are contained (¶ [0068]) and further teaches adjusting a heating/cooling profile and/or the agitating of the sample in response to the monitored characteristics (¶¶ [0070], [0110]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include sensors in Shaham’s device as taught by Aranburu Lazcano for the purpose of providing feedback to a controller for powering the heating element  depending on the temperature reached by the contact surface (¶ [0068]).

Allowable Subject Matter
Claim 47 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863